Citation Nr: 1512377	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for left knee disability. 

3.  Entitlement to an evaluation in excess of 10 percent for right knee disability. 

4.  Entitlement to an evaluation in excess of 10 percent for lumbar spine disability. 

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

6.  Entitlement to an effective date prior to October 14, 2010 for award of service connection for PTSD. 

7.  Entitlement to a total disability rating due to individual unemployability from service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Mr. Michael Eby, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1989 to November 1993. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs Regional Offices (RO) located in Winston-Salem, North Carolina and New Orleans, Louisiana.  The jurisdiction has been consolidated with the Winston-Salem RO. 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file has been considered in conjunction with this decision.
The issues of entitlement to increased evaluations for lumbar spine disability and PTSD as well as claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrated that the Veteran's current bilateral shoulder disorder, to include rotator cuff tear and degenerative arthritis, manifested until more than a decade after his separation from service, and the preponderance of the competent evidence is against a finding that his current bilateral shoulder disorder is otherwise related to his period of service. 

2.  At no point during the pendency of the appeal has the Veteran's left knee disability been manifested by more than patellofemoral pain syndrome that resulted in limitation of flexion to 120 degrees due to pain and in tenderness, swelling, incoordination of smooth movement, and interference with sitting.  There is no evidence of meniscus involvement, subluxation or instability, nonunion or malunion of the tibia and fibula, or genu recurvatum.

3.  At no point during the pendency of the appeal has the Veteran's right knee disability been manifested by more than patellofemoral pain syndrome that resulted in limitation of flexion to 120 degrees due to pain and in tenderness, swelling, incoordination of smooth movement, and interference with sitting.  There is no evidence of meniscus involvement, subluxation or instability, nonunion or malunion of the tibia and fibula, or genu recurvatum.

4.  The Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on July 13, 2010, the effective date of a liberalizing law issued by VA.  Such eligibility existed continuously from July 13, 2010 to October 14, 2010.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for an evaluation in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

3.  The criteria for an evaluation in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

4.  The criteria for an effective date of July 13, 2010, and not earlier, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110, (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.304(f), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent letters to the Veteran in April 2010 and October 2010 that addressed the notice elements concerning his increased rating and service connection claims prior to the adjunction of the claims in the July 2010 and September 2010 rating decisions, respectively.  The letters informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes service treatment records, service personnel records and post-service VA medical treatment reports as well as records from the Social Security Administration (SSA).  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  Notably, the Veteran testified during the April 2014 Board hearing that he has sought physical therapy (PT) treatment from VA in the past year, which included stretches for his knees.  However, the Veteran explained these VA PT treatments were primarily to treat his lumbar spine disability. 

In addition, the Veteran was provided with VA knee examinations in June 2006 and February 2013 to evaluate the severity of his bilateral knee disability, and he was afforded a June 2011 VA shoulder examination to determine the nature and etiology of his claimed right shoulder disorder.  These reports show that the VA examiners noted a review of the claims folder, and record the Veteran's reported medical history and the findings from the clinical evaluation.  In the June 2011 VA examiner provided a medical opinion regarding the etiology of the Veteran's right shoulder disorder which was supported by a rational statement.  In each examination reports, the examiners provided medical conclusion support by rationale.  The Board finds that VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board acknowledges that VA has not afforded the Veteran with VA examination relating to his claim for service connection for left shoulder disorder. However, the Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). Although there is evidence of a current diagnosis of rotator cuff tear and degenerative arthritis in the left shoulder, the post-service treatment records show that the Veteran was not first diagnosed or treated for his current disorder and complaints until 17 years after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  See McLendon, 20 Vet. App. at 79.  The Board acknowledges the Veteran's belief that his current left shoulder problems are related to injuries he sustained during his three week jump school in 1992.  Even though the Veteran's service treatment records do show that he sustained injuries from a jump, his complaints pertained to low back problems.  None of the service treatment records reflect any complaints, treatment or diagnosis for chronic left shoulder problems.  

Other than the Veteran's own statements, there is no evidence of record that links the Veteran's current left shoulder disorder to his service.  Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances.  38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, notably, the Veteran is competent to attest to symptoms of pain in his left shoulder, but the first medical evidence of any treatment for his complaints comes in 2010, which is well beyond his period of service.  Moreover, the Veteran has not asserted that he has had constant shoulder problems since his period of service.

The Board finds that any new medical opinion obtained today that purports to link the current diagnoses to service would be speculative at best, as there is no showing of any evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  See McLendon, 20 Vet. App. at 79.  A new examination today would not provide a reasonable possibility of substantiating the Veteran's claims, and VA has no further duty to assist in this regard.  38 U.S.C.A. § 5103A(a)(2).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  The Veteran was provided with a hearing in April 2014.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically, the Veteran was asked whether he received VA or private treatment.  Further, the elements necessary to substantiate a claim for an earlier effective date were explained.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for bilateral shoulder disorder. He contends that his current bilateral shoulder problems are related to his military service.  The Veteran reports that during his period of service, he participated in a jump school course in 1992 and he was dropped on his shoulders.  The Veteran denies receiving treatment in service for shoulder injuries that resulted from these drops, and instead, he just dealt with pain and took Motrin.  The Veteran reports experiencing intermittent bilateral shoulder problems, to include pain, popping and cracking, over the years since his period of service.  See April 2014 Board hearing transcript and the report of a June 2011 VA examination. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnoses of partial rotator cuff tear in the right shoulder and degenerative arthritis in his left and right shoulders.  See VA treatment records starting in August 2010, as well as the June 2011 VA examination report.  Element (1), current disability, is satisfied. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records show no indication that the Veteran was treated, complained or diagnosed with chronic right or left shoulder problems.  A May 1991 service treatment record does show that the Veteran presented with complaints of right shoulder joint pain for the past day, but he denied any trauma to the shoulder or pain for more than three weeks.  Clinical evaluation revealed findings of tenderness of the right rotator cuff, decreased range of motion, and swelling.  He was assess with right shoulder sprain and placed on restricted duty for three days.  The Veteran returned a week later with continued complaints of right shoulder pain and he was placed on restricted duty for seven days.  None of the subsequent service treatment records show any right or left shoulder problems during the remainder of the Veteran's period of service.  December 1991 and May 1992 service treatment records show that the Veteran presented with complaints of low back pain and he gave a history of recent jumps.  These later records do not show that the Veteran reported any problems with his shoulder.  

Reports of examination and medical history prior to separation are unavailable.  The Veteran was provided with a VA examination in June 1994 shortly after his separation from service.  The June 1994 VA examination report does not show any complaints of shoulder problems, and the Veteran only complained of low back, knee, and feet problems at that time. 

The first post-service medical evidence of any shoulder problems comes in August 2010.  The VA treatment record shows that the Veteran presented with complaints of bilateral shoulder pain for the past four months.  VA MRI and x-ray reports revealed findings of right rotator cuff partial tear and degenerative arthritis in both shoulders.  An October 2010 VA orthopedic consultation report shows that the Veteran reported a history injuring both his shoulders in jump school, but he had only experienced intermittent shoulder pain for the past seven years and constant right shoulder pain for the past nine months.  He was advised to receive physical therapy for stabilization and strengthening of the scapula. 

The competent evidence of record does not demonstrate that the Veteran's current bilateral shoulder disorders had an onset during his period of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

With respect to in-service injury, the Board has considered the Veteran's reported history of bilateral shoulder injury he sustained while participating in jumps during his period of service.  Notably, the service treatment record only confirm that the Veteran sustained back and knee injuries from jumping during service; however, the Board cannot ignore that the Veteran is competent to testify that he also hurt his shoulders during those jumps.  As such, element (2), in-service injury has been shown. 
 
The Board will now discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current diagnosed bilateral shoulder disorders and the Veteran's period of service.   In this regard, the June 2011 VA examiner concluded that it was less likely than not that the Veteran's current right shoulder disorders, rotator cuff partial tear and degenerative arthritis, are related to his period of service, to include in-service complaints in May 1991.  The VA examiner stated that this medical conclusion was based on a review of the claims folder and findings from clinical evaluation.  The VA examiner noted that the Veteran denied any shoulder trauma at the time of his treatment in May 1991 and he only related a four month history of constant bilateral shoulder pain in 2010.  The VA examiner acknowledged the Veteran's reports that he injured his shoulder from jumps during service; however, the VA examiner placed greater weight in the lack of chronic symptoms between service and 2010.  It was also noted that the diagnostic evidence did not reveal findings of a chronic tear that would have been attributed to problems starting in service.  There is no medical opinion to the contrary. 

There is also no medical opinion of record that links the Veteran's current left shoulder degenerative arthritis to his period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence of chronic left shoulder problems in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for left shoulder degenerative arthritis until 16 years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  Other than the Veteran's belief that his current shoulder problems are related to his period of service, which is not competent medical evidence of an etiologically relation, there is no objective medical evidence linking his left shoulder disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 38 C.F.R. § 3.159(a)(2).  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309.  Here, the medical evidence fails to demonstrate that the Veteran's degenerative arthritis in his shoulders manifested to a compensable degree with in the first year after separation and does not support a continuity of the Veteran's symptoms between his separation from service in 1993 until 2010 when degenerative arthritis was first shown by x-ray evidence.  Moreover, the Veteran has not asserted that he has experience constant bilateral shoulder problems prior to 2010, which comes almost a decade after his period of service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim for bilateral shoulder disorder fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

3.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Arthritis evaluations are governed by Diagnostic Code 5003.

The Veteran's left and right knee disabilities are currently evaluated with a 10 percent rating each under the hyphenated Diagnostic Code 5299-5260.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  The Veteran's precise disorder is not listed under the code so the RO found Diagnostic Code 5260, which addresses limitation of motion, as the most analogous Diagnostic to the Veteran's service-connected knee disabilities.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran filed claims for increased evaluation for his left and right knees in February 2010.  A review of the VA treatment records during the one year prior to his date of claim for increased ratings only show complaints of bilateral knee pain.  

In June 2010, the Veteran was afforded a VA joint examination to evaluate the severity of his bilateral knee disability.  The Veteran complained of bilateral knee pain that had progressively worsened since 1990.  He denied any surgeries or hospitalizations because of knee problems but he took pain medication.  The Veteran reported symptoms of instability, pain, stiffness, weakness, incoordination, decreased range of motion, locking, swelling, and tenderness in both his knees.  He reported that he was able stand for 15 to 30 minutes and able to walk a quarter of mile. On clinical evaluation, the VA examiner observed objective evidence of crepitus, tenderness, weakness, grinding, and painful motion in both knees.  Range of motion testing revealed the Veteran had full range of motion from zero to 140 degrees in both knees and there was no additional limitation of motion after repetition of use.  There was no evidence of ankylosis.  X-ray findings revealed normal bilateral knees.  Diagnosis of patellofemoral pain syndrome, both knees, was given.  The VA examiner concluded that the Veteran's bilateral knee disability caused him occupational limitations with lifting, carrying, decreased strength, and pain. 

The record also contains the Veteran's medical records associated with his claim for Social Security Administration (SSA) benefits.  In September 2010, the Veteran underwent a SSA orthopedic examination in conjunction with his claim.  That report shows that the Veteran reported that he was unable to sit or stand for more than 30 minutes and he was unable to walk more than a quarter of mile.  He complained of popping, clicking, and pain in both his knees.  He reported that pain medication provided some relief.  The SSA examiner observed that the Veteran was able to ambulate without use of assistive devices and his gait was normal.  There was no evidence of swelling and he had full range of motion in both knees.  He was assessed with bilateral knee pain.  

The severity of the Veteran's bilateral knee disability was most recently evaluated in a February 2013 VA examination.  The examination report shows diagnoses of patellofemoral pain syndrome in the right and left knees.  The Veteran complained of chronic bilateral knee pain that increased when he climbed stairs and steps, and when he ambulated up an incline.  He stated that he could not tolerate kneeling or squatting.  The Veteran experienced flare-ups symptomatology when his bilateral knee pain would increase from mild to severe in nature, and he had difficulty climbing stairs and he was unable to walk for prolonged periods.  Clinical evaluation revealed evidence of functional impairment due to incoordination, painful motion, swelling, and interference with sitting and standing.  There was evidence of tenderness in both knees, but there was no clinical evidence of instability or meniscal involvement.  Range of motion testing revealed that the Veteran had limitation of flexion to 120 degrees due to pain and painful motion on hyper-extension from minus 10 to zero degrees on extension in both knees.  There was no evidence of arthritis on x-ray film.  

Here, the Veteran contends that his service-connected right knee and left knee disabilities are manifested by symptomatology that is more severe than indicated by the current assigned 10 percent evaluations.  However, based on a review of the evidence of record, the Board finds that competent evidence does not support evaluations in excess of 10 percent for either the left knee or right knee disabilities. 

Collectively, the medical evidence of record shows that the Veteran's left and right knee disabilities involves patellofemoral pain syndrome that resulted in limitation of flexion to 120 degrees due to pain and in tenderness, swelling, incoordination of smooth movement, and interference with sitting.  The Veteran had full range of extension during each clinical evaluation, and there was only evidence of painful motion on hyper-extension of both knees in 2013.  There is no x-ray evidence of arthritis and the Veteran's disability can only be evaluated based on limitation of motion.  This symptomatology supports no more than a 10 percent evaluation for each knee based on the criteria under Diagnostic Code 5260 limitation of flexion.   See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

At no point does the Veteran's left and right knee disabilities meet the criteria for an evaluation in excess of 10 percent for limitation of flexion or meet the criteria for a compensable rating under limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, both 2010 and 2010 VA examination reports demonstrate at most limitation to 120 degrees on flexion and demonstrate full range of extension in the Veteran's knees without findings of additional functional loss due to pain on movement.  Even when considering additional limitation resulting from the intermittent flare-ups, the Veteran's range of motion in his knees is still nowhere near so severe as to approach the degree of limitation that are compensable (with limitation to 45 degrees on flexion or 10 degrees of extension).  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Therefore, the evidence of record does not support an evaluation in excess of 10 percent in either the left or right knees.  

The Board has considered whether the Veteran is entitled to a separate rating under any other potentially applicable diagnostic codes, including 5262 (for rating ankylosis),  5257 (for rating instability or subluxation), 5258 (for dislocated semilunar cartilage), 5259 (for cartilage, semilunar, removal of, symptomatic), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  There are no findings of ankylosis, instability, meniscal involvement, removal of cartilage, impairment of the tibia or fibula, genu recurvatum, or malunion or nonunion of the tibia at any point during the period under appeal.  

To date, while the Veteran has reported subjective complaints of instability, no objective findings of instability have been shown.  There have been no objective manifestations or any signs of instability, locking, or episodes of dislocation or subluxation at any point during the period under appeal.  Without an objective finding of even slight instability, there is no basis for affording even a separate 10 percent rating under Diagnostic Code 5257.

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that an evaluation in excess of 10 percent for each knee is not warranted.  

The severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the symptomatology associated with disabilities in the left and right knees have worsened to a level more severe than 10 percent disabling at any point during this period.   Should the Veteran's disabilities picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.
 
Other Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, there is no basis to find that the service-connected disability present such exceptional disability pictures that the applicable schedular criteria are inadequate.  Rather, the VA schedular criteria for musculosketal disorders in 38 C.F.R. § 4.71a takes into account functional impairment manifested by limitation of motion resulting from tenderness, swelling, pain, and incoordination.  Notably, higher evaluations are available for the Veteran's knee disabilities under the applicable diagnostic criteria.  There is no indication of alleged or observed symptomatology of the Veteran's disability that is not already generally recognized through the existing rating criteria.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is also service-connected for other orthopedic disabilities as well as mental health disorder.  In this case, he has not alleged additional symptoms or manifestations of his disabilities, either individually or in combination, that have not been taken into account by his assigned disability ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

 In short, the rating criteria contemplated not only his symptoms but the severity of service-connected disabilities as are reflected by the currently assigned disability ratings.  Therefore, as the currently assigned ratings are adequate, analysis of the next step of whether an exceptional disability

As mentioned in the Introduction, the matter of TDIU will be discussed in the REMAND portion.

4.  Earlier Effective Date 

The Veteran seeks an effective date prior to October 14, 2010 for the award of service connection for PTSD. 

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

In this case, the Veteran originally filed a claim for entitlement to service connection for PTSD in February 2005, but in a July 2005 rating decision, the RO denied the claim on the basis that the evidence of record failed to demonstrate a current diagnosis of PTSD related to a verified in-service stressor event.  The Veteran initiated an appeal to the denial of his claim and submitted additional evidence in support of his claim.  In an October 2006 statement of the case (SOC), the RO confirmed and continued the denial of the Veteran's PTSD claim on the basis that although there was evidence of a diagnosis of PTSD, the record failed to demonstrated a confirmed in-service stressor.  The Veteran did fail to submit a timely substantive appeal, and the July 2005 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  Neither the Veteran nor his representative has asserted that previous RO rating decision contained CUE.

On January 6, 2009, VA received the Veteran's untimely substantive appeal, VA Form-9, following the October 2006 SOC.  In this regard, applicable regulations provide that a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to a veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The Veteran was notified shortly thereafter that his substantive appeal was untimely and the July 2005 rating decision was final.  The Veteran was further advised that if wished to reopen his previously denied claim for service connection for PTSD, he would need to submit new and material evidence in support of his claim.  On May 18, 2010, the Veteran submitted an Authorization and Consent to Release Information, VA Form 21-4142 for private psychiatric treatments records and a duplicate copy of a June 2005 private psychiatric evaluation report. 

On October 14, 2010, VA received the Veteran's claim to reopen his previously denied claim for service connection for PTSD.  In a December 2010 letter, VA informed the Veteran that due to the relaxed stressor requirements enacted by VA effective from July 13, 2010, his claim for service connection for PTSD was reopened.  In an August 2011 rating decision, the RO awarded service connection for PTSD, effective from October 14, 2010. 

Again, the effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  The Board considered whether the Veteran is entitled to an effective date prior to October 14, 2010 for award of service connection for PTSD.  

In this regard, the Board finds that the January 6, 2009 untimely substantive appeal, in conjunction with the subsequent submission of the May 2010 VA Form 21-4142 for private psychiatric treatment records, can be liberally construed as an informal claim to reopen his previously denied claim for service connection for PTSD.  However, service connection was ultimately granted based on the amendment of 38 C.F.R. § 3.304(d), effective July 13, 2010, which marks the date entitlement arose for service connection for PTSD.  

Here, effective July 13, 2010, VA amended its adjudication regulation at 38 C.F.R. § 3.304(f) governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The Veteran's award of entitlement to service connection for PTSD was granted pursuant to this liberalizing law.  The Board finds that the evidence shows the Veteran met all eligibility criteria continuously from July 13, 2010.  Therefore, he is entitled to an earlier effective date of July 13, 2010 for service connection for PTSD.  

Again, the effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  In this case, the date entitlement arose, July 13, 2010, is the appropriate effective date for the award of service connection for PTSD. 

The Board acknowledges the Veteran's contention that an earlier effective date is warranted prior to July 13, 2010, because the evidence has not changed since his initial claim in 2005.  However, service connection was ultimately granted based on the amendment of 38 C.F.R. § 3.304(d), rather than a verification of stressors based on information that was already of record. 

In sum, the Board finds an effective date of July 13, 2010, but no earlier is warranted.










ORDER

Entitlement to service connection for bilateral shoulder disorder is denied. 

Entitlement to an evaluation in excess of 10 percent for right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for left knee disability is denied.

An earlier effective date of July 13, 2010, and not earlier, for the award of service connection for PTSD, is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Veteran seeks entitlement to increased evaluations for his service-connected lumbar spine disability and PTSD, as well as entitlement to TDIU.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims folder.

Initially, the Board notes that based on a review of the record there are identified outstanding records of pertinent VA and private treatment, and attempts should be made to obtain those records and associate them with the claims folder.  The record shows that the Veteran has identified private mental health treatment with Dr. E.H. between 2005 and 2010.  The Veteran also submitted May 2010 Authorization and Consent to Release Information, VA Form 21-4142 for private psychiatric treatments records from Dr. H.  While the record contains the report of a June 2005 private psychiatric evaluations from Dr. H., which the Veteran submitted, no attempt was made to obtain the regular private treatment records.  On remand, the Veteran's assistance should be sought to obtain those outstanding private treatment records.  

In addition, during the April 2014 Board hearing, the Veteran testified to ongoing VA treatment for his lumbar spine and PTSD.  The claims folder should be updated with the Veteran's VA treatment records from appropriate medical facilities since 2011. 

Also, during the April 2014 Board hearing, the Veteran indicated that his lumbar spine disability had worsened since he was last evaluated by VA in 2013.  In particular, the Veteran described increasing problems affecting his left lower extremity as related to his lumbar spine disability.  While the 2013 VA examiner noted the Veteran's complaints of left lower extremity weakness and tingling, a finding of radiculopathy in the left lower extremity was not recorded.  Given the Veteran asserts that his disability has worsened since his last VA examination, and the last examination was more than two years ago, a new examination is required. See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The Board finds that clearly a new examination is warranted to determine the current severity of the Veteran's lumbar spine disability and any associated neurologic involvement.

The Board finds that the Veteran should also be afforded a new VA psychiatric examination to evaluate the current severity of his PTSD disability.  Notably, the Veteran's disability was last evaluated by VA more than two years.  

The matter of entitlement to TDIU is inextricably intertwined with the increased rating claims; the Board finds that the claim for a TDIU rating must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for mental health treatment from a private health care providers, to include Dr. E. H.  If private records are identified, make attempt for the relevant private treatment records or make a finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.

2. Update the claims folders with the Veteran's VA treatment records from appropriate medical facilities since April 2011. 

3. Schedule the Veteran for VA orthopedic and neurologic examinations with the appropriate examiner(s) to determine the current severity of his service-connected lumbar spine disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. 
Complete range of motion studies should be conducted, to include motion on extension and rotation of the lumbar spine, with notation of the point at which pain on motion objectively appears to begin.  The examiner should also express an opinion as to the medical probability that there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If this is not feasible, this should be so stated. 

The examiner should also report all neurologic impairment resulting from the service-connected lumbar spine disability. 

For any neurologic impairment in the lower extremities, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

Finally, the examiner should discuss the impact, if any, the disability has on the Veteran's ability to obtain and maintain gainful employment and activities of daily living.  If the examiner does not find that the service-connected disabilities preclude gainful employment, the examiner is requested to discuss the types of employment the Veteran would be able to obtain and maintain. 

The examiner must provide a rationale for each of the opinions that take into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to evaluate the current severity of his PTSD disability. The claims folder and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  All pertinent symptomatology and findings must be reported in detail. 

The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation. 

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its effect on his employment and activities of daily living. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth. The report of the examination should be associated with the claims file.

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


